PER CURIAM.
Plaintiffs Patrick J. McCarthy and D. Michael Tully (collectively "Plaintiffs") appeal the trial court's judgment, (1) granting defendant Timothy Wilson's ("Defendant") motion for summary judgment on Plaintiffs' claims for abuse of process and malicious prosecution; and (2) denying Plaintiffs' motion for partial summary judgment as to Defendant's liability for the aforementioned claims.
*202No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's judgment is affirmed under Rule 84.16(b).